     Case 2:21-cv-00540-KJD-DJA Document 15 Filed 06/11/21 Page 1 of 4



 1    CLYDE & CO LLP
      Amy M. Samberg (NV Bar No. 10212)
 2    Lee H. Gorlin (NV Bar No. 13879)
 3    3690 Howard Hughes Parkway, Suite 500
      Henderson, Nevada 89052
 4    Telephone: 213-358-7648
      Facsimile: 213-358-7650
 5    E-Mail: amy.samberg@clydeco.us
              lee.gorlin@clydeco.us
 6
      Attorneys for Defendant
 7
      Federal Insurance Company
 8

 9                               UNITED STATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11

12    NAKASH SHOWCASE II, LLC; SG
      VEGAS OWNER, LLC; and GC VEGAS                     Case No. 2:21-cv-00540-KJD-DJA
13    RETAIL, LLC,
                                                         STIPULATION AND ORDER TO
14                       Plaintiffs,                     REMAND CASE TO STATE COURT

15              v.

16    FEDERAL INSURANCE COMPANY,

17                       Defendant.

18

19          Plaintiffs Nakash Showcase II, LLC; SG Vegas Owner, LLC; and GC Vegas Retail, LLC

20   (collectively “Plaintiffs”) and Defendant Federal Insurance Company (“Defendant”)

21   (collectively the “Parties”), by and through their respective counsel of record hereby agree and

22   stipulate to remand this action to Nevada State Court. Good cause exists for this stipulation as

23   follows:

24          1.       On February 10, 2021, Plaintiffs filed their Complaint against Defendant in the

25   Eighth Judicial District Court, Clark County, Nevada, Case Number A-21-829284-B (the “State

26   Court Action”).

27          2.       On April 2, 2021, Defendant filed a Petition for Removal with this Court and the

28   Eighth Judicial District Court to remove the State Court Action to this Court claiming diversity


                                                   -1-
     Case 2:21-cv-00540-KJD-DJA Document 15 Filed 06/11/21 Page 2 of 4



 1   of citizenship as the grounds thereof. (ECF No. 1). Defendant’s petition was based on both the

 2   jurisdictional allegations contained in the Complaint as well as its own due diligence search to

 3   determine the citizenship of the Plaintiff LLCs. Id.

 4              3.   On April 9, 2021, Defendant filed a Motion to Dismiss Plaintiffs’ complaint in

 5   this Court. (ECF No. 5). The parties subsequently stipulated to extend the briefing schedule

 6   related to that Motion on two occasions. (ECF Nos. 7/8 and 12/13).

 7              4.   The aforementioned stipulations to extend the briefing schedule on the Motion to

 8   Dismiss were based on ongoing discussions concerning whether diversity of citizenship exists

 9   in this case.
10              5.   Plaintiffs have provided documentation suggesting that an ultimate owner of at

11   least one of the Plaintiff LLCs is a citizen of New Jersey, a state in which Defendant is also

12   citizen.

13              6.   Because it presently appears that at least one Plaintiff and Defendant are citizens

14   of the same state for the purposes of diversity jurisdiction, there is presently no diversity of

15   citizenship and that this Court appears to lack subject matter jurisdiction over this matter.

16   Accordingly, the parties hereby stipulate to remand this action to the Eighth Judicial District

17   Court, case no. A-21-829284-B.

18              7.   The parties further agree and stipulate that Defendant shall have 45 days

19   following Plaintiffs’ filing of Written Notice of Entry of this Court’s Remand Order in the Eighth
20   Judicial District Court to file a Motion to Dismiss pursuant to Nevada’s Rules of Civil Procedure.

21   Plaintiffs’ Opposition to a Motion would be due 30 days following filing and service of the

22   Motion. Defendant’s Reply would be due 21 days following filing and service of an Opposition.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    -2-
     Case 2:21-cv-00540-KJD-DJA Document 15 Filed 06/11/21 Page 3 of 4



 1          8.      The parties further agree to submit a stipulation to the Eighth Judicial District

 2   Court, reflecting the schedule provided in paragraph 7, following remand.

 3

 4          The parties respectfully request that the court so order.

 5   Dated: June 10, 2021                          Dated: June 10, 2021

 6
     DAVIS|STIBOR                                  CLYDE & CO LLP
 7

 8   /s/ Shan Davis                                /s/ Amy M. Samberg
     Shan Davis (NV Bar No. 9323)                  Amy M. Samberg (NV Bar No. 10212)
 9   10845 Griffith Peak Drive, 2nd Floor          Lee H. Gorlin (NV Bar No. 13879)
     Las Vegas, Nevada 89135                       3960 Howard Hughes Parkway, Suite 500
10                                                 Las Vegas, Nevada 89169
11   Attorneys for Plaintiffs
                                                   Attorneys for Defendant
12

13

14

15                                               ORDER

16

17          IT IS SO ORDERED.
18

19          DATED this 11th day of June 2021.

20

21
                                                   _______________________________________
22
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                                   -3-
     Case 2:21-cv-00540-KJD-DJA Document 15 Filed 06/11/21 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the foregoing STIPULATION AND

 3   ORDER TO REMAND CASE TO STATE COURT was served this date by the method

 4   indicated:

 5            BY FAX: by transmitting via facsimile the document(s) listed above to the fax
     ☐
 6            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
              A printed transmission record is attached to the file copy of this document(s).
 7            BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
     
 8            postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
              as set forth below.
 9            BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
     
              service upon the Court’s Service List for the above-referenced case.
10
             BY EMAIL: by emailing a PDF of the document listed above to the email addresses
11            of the individual(s) listed below.
12
            Dated this 10th day of June 2021.
13

14                                               /s/ Regina Brouse
                                                 An Employee of Clyde & Co LLP
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  -4-
